Citation Nr: 1140236	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  09-00 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to December 1970.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO denied entitlement to service connection for PTSD.

As noted in the previous remand, the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue was recharacterized as shown on the first page of this decision and it is acknowledged that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders.  

In August 2010, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

In December 2010, the matter was remanded for additional development of the record.  That development included a VA psychiatric examination of the Veteran to determine what psychiatric diagnosis, if any, the Veteran's intrusive frequent nightmares and night sweats, which led to heavy drinking, could be attributed to.  The Veteran was subsequently examined in June 2011, but the findings of that examination are not adequate to address the pertinent issue in this case.  

Unfortunately, and as noted in greater detail below, there has not been substantial compliance with the Board's December 2010 remand directives, and as a result, the appeal is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for PTSD, asserting that he has frequent nightmares and night sweats of combat-related events in Vietnam.  The Veteran also reported that he began drinking alcohol to sleep and to help control the night sweats.  The RO denied the Veteran's claim because he did not have a current diagnosis of PTSD, and he did not submit a stressor statement.  

At his video conference in August 2010, the Veteran testified that as a military policeman, he was required to help secure the perimeter of his Air Force Base in Pleiku and to respond to any incoming fire around the perimeter.  The Veteran further testified that from time to time the base was under rocket attacks, mortar attacks and small arms fire.  The Veteran further testified that he had to guard dead bodies until the planes arrived to pick them up and fly them out.

Establishing service connection for PTSD requires that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a) (2010).

Based on the amended regulations at 38 C.F.R. § 3.304 (f)(3) and the Veteran's reports of coming under rocket attacks and small arms fire on occasion during service in Vietnam, the Veteran's stressors are conceded.  Based on the Veteran's credible testimony, the Veteran had "service in a location that would potentially involve hostile military or terrorist activity" under the changes to 38 C.F.R. § 3.304(f)(3).  The Veteran is also competent to state that he has nightmares and difficulty sleeping as a result of reliving those stressful memories from Vietnam.  

On remand, the Veteran was examined in June 2011.  The examiner noted the Veteran's complaints of difficulty attaining sleep every night and experiencing combat-related nightmares and/or night sweats nightly.  The examiner also noted, however, that the Veteran presented neatly groomed, appropriately dressed and his examination was essentially unremarkable.  Affect was appropriate and mood was good, for example.  The Veteran was oriented in all spheres, and there was no inappropriate behavior.  The Veteran denied panic attacks, suicidal and homicidal ideation.  

Although the examiner noted that the Veteran met the DSM-IV stressor criterion, the Axis I diagnosis was alcohol dependence.  The examiner commented that the Veteran arrived at the interview under the influence of alcohol, as the odor of it accompanied him and he admitted he had been drinking that morning.  The examiner further noted that although the Veteran's report suggests that he was exposed to potential traumatic stressors during service, and participated in psychiatric treatment for a limited period of time (per his report), he had not participated in psychiatric treatment in several years.  Further, the examiner noted that the Veteran characterized his relationships with friends as impressive, and he characterized his relationships with family members as good.  He enjoyed hobbies and maintained full-time employment.  The examiner noted that there was a strong family history of substance abuse, and as a result it was not clear whether the Veteran would have suffered from alcohol dependence even in the absence of combat.  In light of the above considerations, the examiner was unable to assert that Veteran as likely as not suffered from PTSD or other psychiatric disorder as a result of military service.  

The June 2011 examination is inadequate because the examiner never took into consideration the fact that the Veteran has frequent nightmares and night sweats, which is the basis for his claim.  Although he noted the Veteran's self-reported history of such, he completely ignored this symptomatology when explaining why he could not provide a diagnosis other than alcoholism.  Moreover, the examiner appears to consider the Veteran's alcoholism the source of his problems, but failed to acknowledge the Veteran's self-reported history in this regard which indicates that he began drinking heavily after, and in response to, the nightmares and night sweats.  Thus, the Veteran is essentially asserting that his alcoholism is a manifestation, or symptom of his psychiatric disorder, not the psychiatric disorder itself.  

Although the Veteran appears to be functioning well in public, with many friends and good relationships, he appears to be suffering silently, at night, with an inability to sleep and frequent nightmares.  He tries to control, or subdue these issues with alcohol.  These issues must be addressed by an examiner.  If the examiner opines that the Veteran's nightmares and night sweats alone are insufficient to produce a chronic psychiatric disorder, which the Veteran attempts to control with heavy drinking, then the examiner must state this in his or her examination report, particularly given that the Veteran has consistently maintained that his psychiatric disorder is manifested by nightmares and night sweats almost every night which eventually led to heavy drinking.  The Veteran testified that his dreams become so vivid that he wakes up in bed thrashing about with sweat dripping and the bed sheets soaked.  

Accordingly, the case is remanded back to the RO, via the Appeals Management Center , for the following action: 

1.  The AOJ should contact the Veteran and request that he provide either medical records or sufficient information about any medical treatment for psychiatric symptoms that would allow the AOJ to attempt to obtain the records on his behalf.  The AOJ should then attempt to obtain any available VA mental health and/or private medical records pertaining to the Veteran's examination or treatment for any psychiatric disability not currently of record.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2011).

2.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled  for VA examination to determine the nature and etiology of any psychiatric disability, including PTSD.  The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand, and any additional pertinent evidence added to the record.  

Psychological testing must be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD, or some other psychiatric disorder, such as a generalized anxiety disorder, for example.  The examiner must review the Veteran' claims file and test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  The VA or VA-contracted psychiatrist or psychologist must identify the specific stressor(s)underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  In this regard, the examiner should comment on whether the Veteran's reports of frequent nightmares of combat and night sweats, and the excessive drinking as an avoidance measure, constitute symptomatology attributable to a diagnosed psychiatric disability.  In the report, the examiner must address whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed PTSD is related to his fear of hostile military or terrorist activity.  If not, is it at least as likely as not (a probability of 50 percent or greater) that any diagnosed PTSD is related to a specific stressor identified by the Veteran.  A complete rationale must be provided for all opinions expressed.  In addition to an opinion regarding PTSD, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran has any other current acquired psychiatric disorder manifested by frequent nightmares and night sweats, and subsequent heavy drinking as an avoidance measure, that is related to his active military service.  

If the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD, then the examiner should provide an opinion, with adequate rationale, as to whether it is at least as likely as not that the Veteran has an acquired psychiatric disorder other than PTSD that had its onset during service, or is otherwise related to service.  All opinions must be set forth in detail and explained in the context of the record.  

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim on appeal should be readjudicated in light of all pertinent evidence and legal authority including 38 C.F.R. § 3.304 (f)(3).  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


